If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  March 3, 2022
              Plaintiff-Appellee,

V                                                                 No. 350546
                                                                  Macomb Circuit Court
DAVID ALLEN HILL,                                                 LC No. 2018-001795-FC

              Defendant-Appellant.


Before: JANSEN, P.J., and CAMERON and RICK, JJ.

PER CURIAM.

       Defendant David Allen Hill appeals his jury-trial convictions of two counts of second-
degree criminal sexual conduct (CSC-II), MCL 750.520c(1)(a), and two counts of fourth-degree
criminal sexual conduct (CSC-IV), MCL 750.520e(1)(d). The trial court sentenced defendant to
57 months to 15 years’ imprisonment for the CSC-II convictions and to one to two years’
imprisonment for the CSC-IV convictions. We affirm.

                                     I. BACKGROUND

        This case arises from defendant’s sexual abuse of his biological daughter. In 2007,
defendant and the victim’s mother divorced, and defendant was granted primary custody of the
victim. At some point, defendant married the victim’s stepmother, and they lived in Lapeer
County. According to the victim, when she was eight years old, defendant rubbed her “vaginal
area” with his hand when they were in his bedroom in Lapeer County. The victim also recalled
other incidents in Lapeer County where she moved her “genital area” over defendant’s “genital
area” at defendant’s direction.

       In 2009 or 2010, defendant, the victim, and the victim’s stepmother moved to Macomb
County. According to the victim, when she was nine years old and in the Macomb County home,
defendant entered her bedroom, pulled down both of their pants, and “put [his penis] in the
[victim’s] vaginal area. . . .” According to the victim, defendant “move[d] [his penis] back and




                                              -1-
forth and tried to put it in [her].”1 After defendant left the room, the victim went to the bathroom
and noticed that her vagina was “sticky” and was bleeding. After the victim informed defendant
that she was bleeding, defendant instructed the victim “not to say anything or else he would go to
jail.” The victim was alarmed by this statement because she had a close relationship with
defendant and considered him to be her “best friend.”

        Defendant continued to sexually assault the victim. On one occasion, defendant tried “to
put his penis in [her] vagina. . . .” The victim did not know if defendant’s penis “went in all the
way,” but she denied that she bled after this assault. On a different occasion, defendant entered
the victim’s bedroom, pulled down their pants, and “tried to put [his penis] in [the victim’s] butt
area.” Defendant did not put his penis “in all the way.”2 Defendant also unsuccessfully attempted
to pry the victim’s mouth open when she was in bed. The victim’s eyes were closed during the
assault, but she believed that defendant had attempted to put his penis in her mouth.3 On two
different occasions, defendant placed his hand on top of the victim’s hand, placed the victim’s
hand on her vagina, and “move[d her hand] back and forth.”4

        In 2015, the victim moved to Tennessee with defendant, her stepmother, and her half-sister,
who was born while they were living in Macomb County. According to the victim, defendant
continued to sexually assault her in Tennessee. After the victim completed her freshman year of
high school in Tennessee, she spent the summer in Michigan with her mother. The victim reported
the assaults to her mother, and her mother contacted law enforcement. The victim did not return
to Tennessee.

       In 2016, the Lapeer County Prosecutor’s Office charged defendant with first-degree
criminal sexual conduct (CSC-I), MCL 750.520b(1)(a). In the fall of 2017, defendant’s trial in
Lapeer County commenced. The victim testified about the alleged sexual assaults that took place
in Lapeer County. The victim also testified that defendant had sexually assaulted her in Macomb
County and Tennessee. The jury acquitted defendant of CSC-I.

       In 2018, the Macomb County Prosecutor’s Office charged defendant with one count of
CSC-I, two counts of CSC-II, two counts of CSC-IV, and one count of assault with intent to
commit sexual penetration, MCL 750.520g(1). Before trial commenced, the trial court ruled that
evidence concerning defendant’s acquittal in Lapeer County was not admissible. However, the




1
 Defendant was charged with first-degree criminal sexual conduct (CSC-I), MCL 750.520b(1)(a),
with respect to this alleged assault. The jury was unable to reach a verdict.
2
 Defendant was charged with two counts of CSC-II with respect to these assaults, and he was
convicted.
3
 Defendant was charged with assault with intent to commit sexual penetration, MCL 750.520g(1),
with respect to this alleged assault. He was acquitted.
4
 Defendant was charged with two counts of CSC-IV with respect to these assaults, and he was
convicted.



                                                -2-
trial court ruled that the victim’s prior testimony in the Lapeer County proceeding could be used
for impeachment purposes.

        In May 2019, trial commenced in Macomb County and continued over the course of several
days. Defendant’s defense at trial was that the victim had fabricated the allegations. Defendant
was convicted of two counts of CSC-II and two counts of CSC-IV. He was acquitted of assault
with intent to commit sexual penetration, and the jury was unable to reach a verdict on the CSC-I
charge. The prosecutor subsequently moved to dismiss the CSC-I charge, and the trial court
granted the motion.

        Defendant was sentenced as outlined above. Thereafter, defendant moved for a new trial,
arguing in relevant part that trial counsel was ineffective for failing to use transcripts from the
Lapeer County proceeding to impeach the victim. After a Ginther5 hearing was held, the
prosecutor conceded that “the only issue [was] prejudice. . . .” The trial court denied defendant’s
motion for a new trial, concluding that defendant could not establish that the outcome of the
proceeding would have been different had trial counsel utilized the transcripts. In so holding, the
trial court found that trial counsel was “extremely thorough” and “extremely lengthy in his cross
examination” of the victim. This appeal followed.

                                   II. DOUBLE JEOPARDY

       Defendant argues that the charges against him violated the issue-preclusion component of
the Double Jeopardy Clause. We disagree.

        We review constitutional issues de novo. People v Trakhtenberg, 493 Mich 38, 47; 826
NW2d 136 (2012). The Double Jeopardy Clause of the Fifth Amendment to the United States
Constitution provides: “[N]or shall any person be subject for the same offence to be twice put in
jeopardy of life or limb.” US Const Amend V. See also Const 1963, art 1 § 15. The Double
Jeopardy Clause serves “two vitally important interests.” Yeager v United States, 557 US 110,
117; 129 S Ct 2360; 174 L Ed 2d 78 (2009). The first interest is to protect against multiple
prosecutions, and the second interest is to preserve “the finality of judgments.” Id. at 117-118
(quotation marks and citation omitted).

        In Ashe v Swenson, 397 US 436, 443; 90 S Ct 1189; 25 L Ed 2d 469 (1970), the United
States Supreme Court defined collateral estoppel and concluded that the Double Jeopardy Clause
encompasses the concept of issue preclusion. Specifically, the Ashe Court held that collateral
estoppel “stands for an extremely important principle in our adversary system of justice. It means
simply that when an issue of ultimate fact has once been determined by a valid and final judgment,
that issue cannot again be litigated between the same parties in any future lawsuit.” Id. When
considering what a jury necessarily determined in the first trial, a court must “examine the record
of a prior proceeding, taking into account the pleadings, evidence, charge, and other relevant
matter, and conclude whether a rational jury could have grounded its verdict upon an issue other




5
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).


                                                -3-
than that which the defendant seeks to foreclose from consideration.” Id. at 444 (quotation marks
and citations omitted).

       In the Lapeer County proceeding, the prosecutor alleged that defendant had digitally
penetrated the victim’s vagina with his finger while living in Lapeer County. In this case, the
prosecutor alleged various sexual offenses against the victim by defendant after they moved to
Macomb County. However, none of these allegations involved digital penetration. Thus, the
Lapeer County case involved an allegation that is different from those alleged in this case. While
other-acts evidence relating to sexual assaults that occurred in Macomb County was presented to
the Lapeer County jury, the jury was only tasked with determining whether defendant had
penetrated the victim’s vagina with his finger in Lapeer County—not whether defendant had
sexually assaulted the victim in Macomb County. Therefore, the issue of whether defendant
committed CSC-II and CSC-IV in Macomb County was not determined by the Lapeer County
jury. Because an issue of ultimate fact with respect to the Macomb County proceeding was not
decided in the Lapeer County proceeding, defendant’s Double Jeopardy argument fails.

        Defendant also argues that trial counsel was ineffective for failing to raise the Double
Jeopardy argument in the trial court. However, because this argument lacks merit for the reasons
already discussed, defendant is not entitled to the relief that he seeks. See People v Ericksen, 288
Mich App 192, 201; 793 NW2d 120 (2010) (“Failing to advance a meritless argument or raise a
futile objection does not constitute ineffective assistance of counsel.”).

               III. EVIDENCE OF PRIOR ACQUITTAL IN LAPEER COUNTY

                             A. RIGHT TO PRESENT A DEFENSE

        Defendant argues that he was deprived of his right to present a defense as a result of the
trial court improperly ruling that evidence of defendant’s prior acquittal in Lapeer County was
inadmissible. We disagree.

        “This Court reviews de novo whether [a] defendant suffered a deprivation of his
constitutional right to present a defense.” People v Warner, ___ Mich App ___, ___; ___ NW2d
___ (2021) (Docket No. 351791); slip op at 9, lv pending (alterations in original; quotation marks
and citation omitted). As this Court noted in People v Parrott, 335 Mich App 648, 658; 968 NW2d
548 (2021),

               “[T]he Constitution guarantees criminal defendants a meaningful
       opportunity to present a complete defense.” Crane v Kentucky, 476 US 683, 690;
       106 S Ct 2142; 90 L Ed 2d 636 (1986) (quotation marks and citation omitted).
       Specifically, “[a] criminal defendant must be provided a meaningful opportunity to
       present evidence in his or her own defense.” People v Bosca, 310 Mich App 1, 47;
       871 NW2d 307 (2015). However, a defendant’s right to present a complete defense
       “is not unlimited and is subject to reasonable restrictions.” People v King, 297
       Mich App 465, 473; 824 NW2d 258 (2012). A defendant’s “right to present a
       complete defense may, in appropriate cases, bow to accommodate other legitimate
       interests in the criminal trial process.” Id. (quotation marks and citation omitted).




                                                -4-
        In this case, the prosecutor filed a pretrial motion to exclude evidence of the Lapeer County
verdict. The prosecutor argued that the evidence was irrelevant, that it would be more prejudicial
than probative, and that it would confuse the jury. In so arguing, the prosecutor agreed that she
would not seek to admit other-acts evidence concerning Lapeer County and that the victim’s
testimony from the Lapeer County proceedings could be used for impeachment purposes. The
trial court ruled that the evidence was inadmissible. Defendant argues that this was in error.

        All relevant evidence is generally admissible. MRE 402. Relevant evidence is, “evidence
having any tendency to make the existence of any fact that is of consequence to the determination
of the actions more probable or less probable than it would be without the evidence.” People v
Mills, 450 Mich 61, 66; 537 NW2d 909 (1995), modified 450 Mich 1212 (1995). However,
relevant evidence is subject to exclusion “if its probative value is substantially outweighed by the
danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of
undue delay, waste of time, or needless presentation of cumulative evidence.” MRE 403.

        The trial court did not abuse its discretion by excluding the evidence of defendant’s prior
acquittal based on its conclusion that the evidence was irrelevant. The fact that a jury acquitted
defendant of a different crime is not relevant in this case because it does not tend to make it more
or less probable that defendant committed the crimes at issue. As already discussed, defendant
was not charged with digitally penetrating the victim in the Macomb County proceeding.
Moreover, defendant’s prior acquittal does not necessarily establish that he did not digitally
penetrate the victim in Lapeer County. Rather, the acquittal establishes that the prosecution failed
to meet its burden of proof beyond a reasonable doubt. See People v Oliphant, 399 Mich 472, 498
n 14; 250 NW2d 443 (1976).6 Furthermore, any minimal probative value would be substantially
outweighed by the danger of juror confusion. More specifically, evidence of defendant’s acquittal
could mislead the jury or invite speculation regarding the earlier verdict. See People v Bolden, 98
Mich App 452, 461; 296 NW2d 613 (1980). In sum, the trial court did not abuse its discretion.

        Moreover, even without the evidence of the prior acquittal, defendant was able to present
evidence and argument that the victim fabricated the allegations of abuse. As discussed in more
detail below, trial counsel extensively cross-examined the victim, impeached her testimony, and
undercut her credibility by highlighting her reporting delays. Defendant also called multiple
witnesses to testify that defendant and the victim had a great relationship, that they had never seen
defendant engage in inappropriate sexual activities with the victim, and that defendant had a good
reputation. Defendant also testified, and he denied that he had sexually assaulted the victim.




6
  Defendant relies on People v Jackson, 477 Mich 1019; 726 NW2d 727 (2007), to argue that the
defense should have been allowed to expose how the victim’s changed and “polished” testimony
followed the earlier acquittal. But, in Jackson, the record demonstrated that the “complainant
ha[d] previously been induced by his father to make false allegations of sexual abuse against other
persons disliked by the father.” Id. at 1019. As the prosecutor argues, the allegations against
defendant in the Lapeer County trial have not been established to be false. Rather, the jury in
Lapeer County merely found defendant not guilty beyond a reasonable doubt. Therefore, this case
is distinguishable from the false allegations at issue in Jackson.


                                                -5-
Consequently, even though the trial court precluded evidence of defendant’s prior acquittal,
defendant was not deprived of a meaningful opportunity to present a defense.

                               B. RIGHT TO CONFRONTATION

       Defendant also argues that his right to confrontation was violated by the trial court’s
decision to preclude evidence concerning his prior acquittal. We disagree.

        We review constitutional issues de novo. Trakhtenberg, 493 Mich at 47. “A primary
interest secured by the Confrontation Clause is the right of cross-examination. The right of cross-
examination is not without limit; neither the Confrontation Clause nor due process confers an
unlimited right to admit all relevant evidence or cross-examine on any subject.” People v Adamski,
198 Mich App 133, 138; 497 NW2d 546 (1993) (citations omitted). “The Confrontation Clause
guarantees an opportunity for effective cross-examination, not cross-examination that is effective
in whatever way, and to whatever extent, the defense might wish.” People v Ho, 231 Mich App
178, 189; 585 NW2d 357 (1998) (quotation marks and citations omitted). Moreover, trial judges
retain wide latitude to impose reasonable limits on cross-examination, and “[t]he right of cross-
examination does not include a right to cross-examine on irrelevant issues. . . .” Adamski, 198
Mich App at 138.

       In this case, defendant argues that his right to confrontation was denied because he was
unable to cross-examine the victim about defendant’s prior acquittal in the Lapeer County case.
However, for the reasons already stated, evidence of defendant’s prior acquittal was irrelevant and
any minimal probative value would be substantially outweighed by the danger of juror confusion.
Furthermore, a defendant does not have the right to cross-examine a witness on irrelevant issues.
Adamski, 198 Mich App at 138. We therefore find no constitutional error. Moreover, as will be
discussed in more detail later in this opinion, defendant was permitted to extensively cross-
examine the victim.

       Although defendant argues that trial counsel should have responded more vigorously to the
prosecutor’s motion to exclude evidence of the prior acquittal, any additional advocacy by trial
counsel would have been futile. Thus, defendant cannot establish ineffective assistance on this
ground. See Ericksen, 288 Mich App at 201.

                                IV. ASSISTANCE OF COUNSEL

       Defendant argues that trial counsel was ineffective for failing to utilize transcripts from the
Lapeer County preliminary examination and trial to impeach the victim in the Macomb County
proceeding. We disagree that defendant is entitled to relief.

              A. STANDARDS OF REVIEW AND APPLICABLE AUTHORITY

        Generally, “[t]he question whether defense counsel performed ineffectively is a mixed
question of law and fact. . . .” Trakhtenberg, 493 Mich at 47. If the trial court has held a Ginther
hearing, the trial court must “find the facts, and then . . . decide whether those facts constitute a
violation of the defendant’s constitutional right to effective assistance of counsel.” People v
LeBlanc, 465 Mich 575, 579; 640 NW2d 246 (2002). “[T]his Court reviews for clear error the
trial court’s findings of fact and reviews de novo questions of constitutional law.” Trakhtenberg,


                                                 -6-
493 Mich at 47. Regard should be given to the trial court’s opportunity to assess the credibility of
the witnesses who appeared before it. MCR 2.613(C); see also People v Dendel, 481 Mich 114,
130; 748 NW2d 859 (2008), amended 481 Mich 1201 (2008). A finding is clearly erroneous if
this Court “is left with a definite and firm conviction that the trial court made a mistake.” People
v Franklin, 500 Mich 92, 100; 894 NW2d 561 (2017) (quotation marks and citation omitted).

        The Sixth Amendment of the United States Constitution guarantees that criminal
defendants receive effective assistance of counsel. Strickland v Washington, 466 US 668, 687-
688; 104 S Ct 2052; 80 L Ed 2d 674 (1984). To demonstrate ineffective assistance of counsel, “a
defendant must show that (1) counsel’s performance fell below an objective standard of
reasonableness and (2) but for counsel’s deficient performance, there is a reasonable probability
that the outcome would have been different.” Trakhtenberg, 493 Mich at 51. “A reasonable
probability is a probability sufficient to undermine confidence in the outcome.” People v
Abcumby-Blair, 335 Mich App 210, 228; 966 NW2d 437 (2020) (quotation marks and citations
omitted).

               In examining whether defense counsel’s performance fell below an
       objective standard of reasonableness, a defendant must overcome the strong
       presumption that counsel’s performance was born from a sound trial strategy. Yet
       a court cannot insulate the review of counsel’s performance by calling it trial
       strategy. Initially, a court must determine whether the strategic choices [were]
       made after less than complete investigation, and any choice is reasonable precisely
       to the extent that reasonable professional judgments support the limitations on
       investigation. [Trakhtenberg, 493 Mich at 52 (alteration in original; quotation
       marks and citations omitted).]

                                           B. ANALYSIS

       In this case, the prosecutor moved to preclude evidence of defendant’s acquittal in Lapeer
County, but noted that the victim’s Lapeer County testimony could be utilized for impeachment
purposes. In October 2018, the trial court granted the prosecutor’s motion and ordered:

            THE ACQUITTAL IN THE LAPEER COUNTY CASE WILL NOT BE
       ALLOWED INTO EVIDENCE. ANY TESTIMONY OR OTHER EVIDENCE
       REGARDING ANY ALLEGATIONS OF SEXUAL ASSAULT BY THE
       DEFENDANT AGAINST THE COMPLAINANT IN LAPEER COUNTY OR
       ANY OTHER COUNTY WILL NOT BE ALLOWED INTO EVIDENCE.

        Trial counsel testified that he interpreted this ruling to mean that “no part of the proceeding
would be allowed during . . . [the Macomb County] trial.” As a result, trial counsel believed that
he could not utilize any of the transcripts from the Lapeer County proceeding and did not “prepare
to use [the victim’s] transcript to impeach her from the Lapeer proceeding.” However, when trial
commenced on May 29, 2019, trial counsel noted that he would be able to use testimony from the




                                                 -7-
Lapeer County proceeding “to impeach a witness based upon prior testimony. . . .” The trial court
agreed that trial counsel’s statement was accurate.7

        Nonetheless, trial counsel did not utilize the Lapeer County transcripts.8 Trial counsel
agreed that this decision was not based on trial strategy. Rather, trial counsel testified that he was
“not going to trample on the judge’s orders. . . .” However, trial counsel acknowledged that he
may have misunderstood the trial court’s October 2018 order. Because trial counsel’s decision not
to use the transcripts to impeach the victim was based on counsel’s failure to understand the trial
court’s ruling, the trial court’s conclusion that counsel’s decision was not based on sound trial
strategy was not erroneous. See People v Armstrong, 490 Mich 281, 290; 806 NW2d 676 (2011)
(concluding that trial counsel’s failure to pursue admission of phone records into evidence did not
constitute sound trial strategy where counsel admitted that he did not pursue admission of the
records because “he mistakenly believed no additional steps were required for their admission and
became flustered when the prosecution successfully objected to their admittance. . . .”).9

       Nonetheless, we conclude that there is not a reasonable probability that the outcome would
have been different if trial counsel had utilized the transcripts. The victim’s testimony at the
Lapeer County trial concerning the abuse that occurred in Macomb County was largely consistent
with her testimony at the Macomb County trial.10 Thus, the evidence of any minor inconsistencies
was not significant. Cf. id. at 292. Additionally, the victim did not testify about the Macomb
County sexual assaults at the Lapeer County preliminary examination.

         Additionally, contrary to defendant’s arguments on appeal, trial counsel was prepared to
cross-examine the victim. Trial counsel extensively cross-examined the victim, impeached her
testimony, highlighted inconsistencies in her Macomb County preliminary examination testimony
and her trial testimony, and undercut her credibility by highlighting her reporting delays. Trial
counsel also confronted the victim with a written statement, which reflected that the victim did not
initially indicate that defendant penetrated her vagina with his penis or that defendant’s attempt at
penile to vaginal penetration caused her to bleed. Trial counsel elicited testimony concerning the
size and layout of the victim’s bedroom, which supported that the victim’s testimony that
defendant had attempted to force his penis into her mouth while she was on the top bunk bed was
incredible given the height of the ceilings and the location of a fan. Defendant was acquitted of



7
 Because the trial court would have permitted trial counsel to utilize the preliminary examination
and trial transcripts to impeach the victim, we need not consider defendant’s cursory argument that
he was denied “his right of confrontation and cross-examination.”
8
 The victim did not testify until June 4, 2019, and trial counsel acknowledged that he had read the
Lapeer County transcripts several times before trial and was “[v]ery” familiar with them.
9
 We note that the prosecutor conceded at the end of the Ginther hearing that “the only issue [was]
prejudice. . . .”
10
   Indeed, defendant indicated in his motion for a new trial that “[t]he complaining witness was
the same person in both the Lapeer trial and the Macomb trial. She testified similarly both times.”
(Emphasis added.)


                                                 -8-
assault with intent to commit sexual penetration, and the jury could not reach a verdict on the
CSC-I charge, which resulted in the charge being dismissed.

         Thus, because trial counsel effectively cross-examined the victim, there is no indication
that “a reasonable probability exists that [an] additional attack on the [victim’s] credibility would
have tipped the scales in favor of finding a reasonable doubt about defendant’s guilt.” Cf.
Armstrong, 490 Mich at 292. Given this record, we conclude that the trial court did not err in
ruling that defendant was not deprived of effective assistance of counsel. Cf. People v Brown, 491
Mich 914, 914-915; 811 NW2d 500 (2012) (concluding that trial counsel was “ineffective for
failing to effectively cross-examine the sole complainant”).

                          V. IMPROPER CREDIBILITY TESTIMONY

         Defendant next argues that he is entitled to a new trial because the prosecutor elicited
testimony from the victim’s stepmother that vouched for the veracity of the victim’s allegations
and that the trial court abused its discretion by admitting the evidence. We disagree that defendant
is entitled to a new trial.

                    A. PRESERVATION AND STANDARDS OF REVIEW

        Trial counsel objected to the contested evidence at trial on grounds of relevancy, thereby
rendering that argument preserved. See People v Aldrich, 246 Mich App 101, 113; 631 NW2d 67
(2001). “Preserved evidentiary rulings are reviewed for an abuse of discretion.” People v Unger,
278 Mich App 210, 216; 749 NW2d 272 (2008). However, because trial counsel did not object to
the prosecutor’s question on the basis of improper bolstering and did not request a curative
instruction, the issue is unpreserved and we review for plain error affecting substantial rights. See
id. at 235. Unpreserved issues are reviewed “for outcome-determinative, plain error.” Id. “To
avoid forfeiture under the plain error rule, three requirements must be met: 1) error must have
occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error affected substantial
rights.” People v Carines, 460 Mich 750, 763; 597 NW2d 130 (1999). An error has affected a
defendant’s substantial rights when there is “a showing of prejudice, i.e., that the error affected the
outcome of the lower court proceedings.” Id. Moreover, “once a defendant satisfies these three
requirements, . . . [r]eversal is warranted only when the plain, forfeited error resulted in the
conviction of an actually innocent defendant or when an error seriously affect[ed] the fairness,
integrity or public reputation of judicial proceedings independent of the defendant’s innocence.”
Id. at 763-764 (quotation marks and citation omitted; second alteration in original). A defendant
“bears the burden of persuasion with respect to prejudice.” Id. at 763.

                                           B. ANALYSIS

       With respect to the prosecutorial error argument, “[a] prosecutor has committed [error] if
the prosecutor abandoned his or her responsibility to seek justice and, in doing so, denied the
defendant a fair and impartial trial.” People v Lane, 308 Mich App 38, 62; 862 NW2d 446 (2014).
“A defendant’s opportunity for a fair trial can be jeopardized when the prosecutor interjects issues
broader than the defendant’s guilt or innocence.” People v Dobek, 274 Mich App 58, 63-64; 732
NW2d 546 (2007).




                                                 -9-
        It is a “well-established principle that it is improper for a witness or an expert to comment
or provide an opinion on the credibility of another person while testifying at trial.” People v
Douglas, 496 Mich 557, 583; 852 NW2d 587 (2014) (quotation marks and citations omitted). As
the finder of fact, the jury determines whether a witness is credible. See Dobek, 274 Mich App at
71. Indeed, “it is the province of the jury to determine whether a particular witness spoke the truth
or fabricated a cock-and-bull story. . . .” People v Musser, 494 Mich 337, 349; 835 NW2d 319
(2013) (quotation marks and citation omitted).

        Defendant argues that the prosecutor asked the victim’s stepmother why she divorced
defendant and that the victim’s stepmother testified that she did so due to the victim’s allegations.
This is an inaccurate characterization of the testimony. The victim’s stepmother testified during
direct examination that she and defendant divorced in September 2017. The victim’s stepmother
denied during direct examination that she had ever “see[n] anything sexually inappropriate
between” defendant and the victim. The following exchange then occurred between the prosecutor
and the victim’s stepmother:

              Q. Did you ever have any conversations with the defendant about sexually
       inappropriate things between the defendant and [the victim]?

               A. Yes.

             Q. And is that in relationship to the timeframe that you lived in Macomb
       Township?

               A. Yes.

               Q. Where were you when that conversation took place?

               A. We were in my apartment in Knoxville, Tennessee. [Emphasis added.]

        The victim’s stepmother testified that the conversation took place in January 2017, which
was after the victim’s stepmother became aware that the victim had made the allegations of sexual
assault against defendant. According to the victim’s stepmother, defendant acknowledged that the
victim had “grind[ed]” “her butt into . . . his groin area” when he was “spooning” with the victim
in her bed. Defendant indicated that he remained in bed with the victim “for a little while” because
he did not “know what to do.” However, defendant acknowledged that his penis became erect
during the encounter. Defendant also told the victim’s stepmother that the victim began to
masturbate when he and the victim were lying on the couch together. According to the victim’s
stepmother, defendant indicated that “before he realized it, [the victim] had taken his hand and put
it down her pants.” The victim’s stepmother denied that defendant ever told her about these events
when they lived in Macomb County.

       During cross-examination, the following exchange occurred between trial counsel and the
victim’s stepmother:

              Q. And one of the things . . . that you said which interests me is that you
       had a conversation with [defendant] in an apartment, and I think you identified it
       as “my apartment,” in January of 2017.


                                                -10-
               A. Correct.

               Q. Were you not living together in January 2017?

               A. We were not. After—

               Q. Just say yes or no.

               A. No, we were not living together.

               Q. And you left the marital home?

               A. Yes.

        During redirect examination, the following exchange occurred between the prosecutor and
the victim’s stepmother:

              Q. Why was it that you were living separate from the defendant at that time
       in January 2017?

                                                  * * *

               A. I had moved out with [the victim’s half-sister] after [the victim] had
       disclosed what had happened.

               Q. And when did you move out?

               A. It was July of 2016.

         Thus, the prosecutor did not directly ask the victim’s stepmother to comment on the
victim’s credibility and did not ask the victim’s stepmother to explain why she divorced defendant.
Rather, after trial counsel elicited testimony that the victim’s stepmother and defendant were not
living together in January 2017, the prosecutor asked the victim’s stepmother why she moved out
of the marital home. However, the prosecutor’s question concerning why the victim’s stepmother
left the marital home resulted in testimony that tended to support that she believed the victim’s
allegations. Nonetheless, we conclude that defendant is not entitled to relief. Given the evidence
in this case, there is no basis to conclude that the victim’s stepmother’s brief testimony concerning
why she moved out of the marital home resulted in the conviction of an actually innocent defendant
or that the error seriously affected the fairness, integrity, or public reputation of the judicial
proceedings. Importantly, the trial court instructed the jury that it alone was to determine the facts
and credibility of the witnesses. “Jurors are presumed to follow their instructions, and instructions
are presumed to cure most errors.” People v Abraham, 256 Mich App 265, 279; 662 NW2d 836
(2003). Consequently, defendant is not entitled to relief under plain-error review.

        Defendant also argues that the trial court improperly admitted the evidence. We agree. As
explained above, relevant evidence is, “evidence having any tendency to make the existence of
any fact that is of consequence to the determination of the actions more probable or less probable
than it would be without the evidence.” Mills, 450 Mich at 66. “Evidence which is not relevant


                                                -11-
is not admissible.” MRE 402. In analyzing a relevance issue, a reviewing court must first
determine whether the evidence is material, and then whether it has “probative force.” Mills, 450
Mich at 67. To be material, a fact must be “within the range of litigated matters in controversy.”
Id. at 68 (quotation marks and citation omitted). Testimony has probative force if it tends to make
something more or less probable. Id. The credibility of a witness is a material fact. Id. at 69.

         The victim’s stepmother’s testimony that she moved out of the home after the victim made
allegations of sexual assault against defendant tends to go to the credibility of defendant and the
victim, so it is clearly material. However, the testimony tended to support that the victim’s
stepmother found the victim’s reports to be credible, and “comments [on an individual’s
credibility] have no probative value because they do nothing to assist the jury in assessing witness
credibility in its fact-finding mission and in determining the ultimate issue of guilt or innocence.”
Musser, 494 Mich at 349 (quotation marks and citation omitted). Indeed, “it is the province of the
jury to determine whether a particular witness spoke the truth or fabricated a cock-and-bull
story. . . .” Id. (quotation marks and citation omitted). Therefore, the trial court abused its
discretion when it overruled trial counsel’s relevance objection and admitted testimony that was
inadmissible as a matter of law.

        However, a defendant is not entitled to relief on the ground that evidence was improperly
admitted unless the defendant shows “that it is more probable than not that the error was outcome
determinative.” People v Lyles, 501 Mich 107, 117-118; 905 NW2d 199 (2017) (quotation marks
and citation omitted). “In making this determination, the reviewing court should focus on the
nature of the error in light of the weight and strength of the untainted evidence.” Id. at 118
(quotation marks and citation omitted).

         In this case, the victim testified extensively about the sexual assaults, and the victim’s
stepmother’s testimony about having moved out of the marital home was brief. Additionally,
defendant’s statements to the victim’s stepmother that the victim had initiated sexual contact with
him after the victim made the disclosures tends to show consciousness of guilt on the part of
defendant. Furthermore, as already stated, the jury was instructed that it alone was to determine
the facts and credibility of the witnesses. “Jurors are presumed to follow their instructions, and
instructions are presumed to cure most errors.” Abraham, 256 Mich App at 279. Therefore, we
fail to see how this brief testimony affected the outcome of the lower court proceeding.

                                   VI. CUMULATIVE ERROR

        Finally, defendant argues that he is entitled to a new trial under the cumulative-error theory.
However, because defendant only identified one error, which was harmless, we conclude that he
is not entitled to relief. See People v Ackerman, 257 Mich App 434, 454; 669 NW2d 818 (2003).

       Affirmed.



                                                               /s/ Kathleen Jansen
                                                               /s/ Thomas C. Cameron
                                                               /s/ Michelle M. Rick



                                                 -12-